Citation Nr: 1820744	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


ISSUES

1.  Entitlement to service connection for the residuals of an in-service cold injury to the bilateral hands and bilateral feet.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to a rating in excess of 20 percent for a low back disability.

4.  Entitlement to ratings in excess of 10 percent for right knee arthritis and instability.

5.  Entitlement to ratings in excess of 10 percent for left knee arthritis and instability.


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney

ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2014 and June 2016 by a Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously remanded by the Board for additional development in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In regard to the Veteran's bilateral foot conditions, the medical opinion of record does not address her diagnosis of bilateral plantar fasciitis during the appeal period. Moreover, the opinion regarding aggravation of her pre-existing pes planus is not adequate.  As such, an addendum opinion is required on remand.  A physical examination is not required unless the examiner deems one necessary.

In regard to the Veteran's increased rating claims for the back and the bilateral knees, the VA examinations of record are not compliant with the holdings in a recent case, Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of this decision, the Board finds that new VA examinations should be provided addressing the Veteran's lumbar spine degenerative and bilateral knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Updated VA treatment records should be obtained on remand.  Any pertinent private treatment notes that are not already of record should also be obtained, with the Veteran's assistance if needed.  Lastly, there are limited records associated with a Social Security Administration (SSA) disability claim in the claims file.  On remand, the AOJ is directed to obtain the Veteran's complete SSA records. 

Finally, as record does not demonstrate the presence of a current disability of the bilateral hands or feet due to an in-service cold injury, action on this claim is deferred pending the development requested above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment notes and associate them with the claims file.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3.  Contact the Social Security Administration and request any outstanding medical records that may be extant.  

4.  After updated records are obtained, request an addendum medical opinion regarding the Veteran's bilateral pes planus and bilateral plantar fasciitis.  A physical examination is not required unless the examiner deems one necessary.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  After reviewing the evidentiary record, the examiner is asked to respond to the following inquiries: 

(a)(1)  Is it as least as likely as not (50 percent or greater likelihood) that the Veteran's pes planus, which was noted upon entrance to service in September 1993, underwent any worsening (i.e., increase in severity) during service? In addressing this question, please discuss the Veteran's complaints of foot, heel and shin pain during service.  
(2)  If so, is there clear and unmistakable (undebatable) evidence that such worsening of the Veteran's pre-existing bilateral pes planus during service was due to the natural progress of the disease?  Please thoroughly explain why or why not.

(b)  Is it at least as likely as not (50 percent or greater likelihood) the Veteran's bilateral plantar fasciitis, which was present during the appeal period, had its onset during active duty or is otherwise the result of active duty?  In answering this question, please address the Veteran's complaints of foot, heel and shin pain during service, the reference to "visits for . . . plantar fasciitis" in August 1994 and her November 1997 treatment of a cold weather injury.  
Robust rationale must accompany all opinions offered.  If unable to render an opinion without resorting to speculation, please offer a rationale for this conclusion. 

5.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of her lumbar spine and bilateral knee disabilities.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  All necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's lumbar spine and knees due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.
A complete rationale shall be given for all opinions and conclusions expressed.

6.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



